REDMANN, Judge.
On a rule to eliminate permanent alimony previously fixed at $50 a month when the wife was unemployed, the trial court declined to reduce alimony although the wife is now employed at over $300 monthly. We reverse and eliminate alimony as not presently needed.
Changes in alimony can only be made on the basis of changes in circumstances since the last fixing, Bernhardt v. Bernhardt, La. 1973, 283 So.2d 226. We do not know why the wife’s alimony was previously fixed at only $50 when her husband’s income was substantial, but the correctness of that fixing is not before us.
The husband has shown a substantial change in his wife’s income — an increase of over $300. If $50 alimony, when added to her other personal income, reasonably provided her needs in June 1972, her $300 additional income in April 1974 makes that $50 award no longer necessary.
The judgment is reversed and alimony is reduced to zero at the husband’s cost.